DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, and 18, the limitation “holding pin arranged to inhibit movement of the tubing with the needle” is indefinite because it is unclear if this limitation means that the tubing and needle move independently or if the tubing and needle move together. If the pin is preventing movement with the needle as in the needle and tubing are axially fixed with respect to one another, then when the needle is moved, the tubing must move with the needle. However, if the pin is preventing movement of the tubing with respect to the needle as in the tubing does not move with the needle, then when the needle is moved, the tubing is fixed when the needle is moved. Based on the instant specification and the claim limitation “when the needle is being withdrawn from the distal end portion of the tubing,” it appears that the pin prevents movement of the tubing with respect to the needle. For examination purposes, prior art that teaches either the needle and tubing moving together or the needle moving with respect to the tubing as detailed above will be interpreted as anticipating the claim limitation. Claims 2-17 and 19-20 are rejected for incorporating the above limitations due to their respective dependencies on the independent claims. 
Claim 13 recites the limitation "the chamber" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the chamber” will be interpreted as “a chamber.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12-14, 16, and 18 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Griffin (US 2008/0051738).
Regarding claim 1, Griffin discloses:
An insertion set system (Fig. 4) comprising: a base (44; Fig. 6) configured to be secured to a patient (1; Fig. 1); a flexible tubing (48) supported by the base (44), the tubing (48) having a flexible distal end portion (end inserted into patient) located external to the base (44), the distal end portion forming a flexible cannula (48) that is configured to be inserted into the patient (¶0075) when or while the base (44) is secured to the patient (¶0075), the tubing (48) has a length portion extending into the base (44); an inserter (42) having a needle (72) arranged coaxial with the tubing (48) and configured to slide relative to the tubing (48) (Figs. 4 to Fig. 6), to selectively withdraw the needle (72) from at least the distal end portion of the tubing (48); and a holding pin (60) arranged to inhibit movement of the tubing (48) with the needle (72) while the needle (72) is being withdrawn from the distal end portion of the tubing (48) (¶0087).
Regarding claim 10, Griffin discloses:
The insertion set system of claim 1, wherein the holding pin (60) comprises a rigid wire or stop structure (¶0068 – the pawls 60 are rigid stop structure that prevent movement of the carriage 46) that is held in a fixed position to the base (44) at least while the needle (72) is withdrawn from the distal end portion of the tubing (48).
Regarding claim 12, Griffin discloses:
The insertion set system of claim 1, wherein the base (44) has a channel (84) for connection in fluid flow communication with the length portion of the tubing (48) (¶0080), and a septum (54; Fig. 5) located in the channel (84) and configured to be selectively pierced by a fluid flow needle (50) for connection of a further tubing (28) to the channel (84) of the base (44) (¶0080-0081).
Regarding claim 13, Griffin discloses:
The insertion set system of claim 12, wherein the channel (84) in the base (44) extends from the chamber at an angle of between 90° and 160° (Fig. 4 – the channel 84 is 90° with respect to axis A) relative to an axial dimension (A) of the distal end portion of the flexible tubing (48).
Regarding claim 14, Griffin discloses:
The insertion set system of claim 12, wherein the base (44) has a fluid chamber (28) at an end of the channel (84), and wherein the length portion of the tubing (48) is in fluid flow communication with the fluid chamber (28) (¶0081).
Regarding claim 16, Griffin discloses:
The insertion set system of claim 1, further comprising a septum (52) on the base (44), at a location in alignment with the flexible tubing (48), wherein the needle (72) extends through the septum (52) at least while the needle (72) is being withdrawn from the distal end portion of the tubing (48) (Fig. 5 to Fig. 6).
Regarding claim 18, Griffin discloses:
A method of making an insertion set system (Fig. 4), the method comprising: providing a base (44; Fig. 6) configured to be secured to a patient (1; Fig. 1); supporting a flexible tubing (48) by the base (44), the tubing (48) having a flexible distal end portion (end inserted into patient) located external to the base (44), the distal end portion forming a flexible cannula (48) that is configured to be inserted into the patient (1) (¶0075) when or while the base (44) is secured to the patient (¶0075), the tubing (48) has a length portion extending into the base (44); arranging an inserter needle (72) coaxial with the tubing and slidable relative to the tubing (48), to selectively withdraw the needle (72) from at least the distal end portion of the tubing (48); and arranging a holding pin (60) to inhibit movement of the tubing (48) with the needle (72) while the needle (72) is being withdrawn from the distal end portion of the tubing (48) (¶0087).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-15 of U.S. Patent No. 11,027,061. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims as detailed below:
Instant claims
Patent claims
1. An insertion set system comprising: 

a base configured to be secured to a patient; 


a flexible tubing supported by the base, the tubing having a flexible distal end portion located external to the base, the distal end portion forming a flexible cannula that is configured to be inserted into the patient when or while the base is secured to the patient, 

the tubing has a length portion extending into the base; 


an inserter having a needle arranged coaxial with the tubing and configured to slide relative to the tubing, to selectively withdraw the needle from at least the distal end portion of the tubing; and 














a holding pin arranged to inhibit movement of the tubing with the needle while the needle is being withdrawn from the distal end portion of the tubing.
1. An insertion set system comprising: 

a base configured to be secured externally to a patient; 

a flexible tubing supported by the base and having a distal end portion located external to the base, the distal end portion forming a cannula that is configured to be inserted into the patient, when or while the base is secured externally to the patient; and 

the flexible tubing has a further length portion extending from the distal end portion into the base

an inserter having a needle, the needle having a needle channel within the needle in which at least the distal end portion of the flexible tubing is received such that the distal end portion of the flexible tubing is located within the needle, 

the needle being able to slide relative to the flexible tubing, to selectively withdraw the needle off of at least the distal end portion of the flexible tubing.
13. The insertion set system of claim 1, wherein: the distal end portion of the flexible tubing has a length extending along an axial dimension of the flexible tubing; the flexible tubing has a further length portion extending from the distal end portion into the base; and the insertion set system further comprising 

a holding pin arranged and configured to abut an end portion of the further length portion of the flexible tubing and inhibit movement of the flexible tubing with the needle while the needle is being withdrawn off of the distal end portion of the flexible tubing.
10
14
11
15


Allowable Subject Matter
Claims 2-9, 11, 15, 17, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783